Citation Nr: 1523380
Decision Date: 06/02/15	Archive Date: 07/07/15

Citation Nr: 1523380	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  12-07 815	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to non-service-connected pension.

2.  Entitlement to an initial rating in excess of 10 percent for epidermal inclusion cysts and probable chloracne.

3.  Service connection for peripheral neuropathy, bilateral lower extremities, claimed a numbness of feet.

4.  Service connection for right hand carpal tunnel syndrome, status-post release, claimed as numbness in hands. 

5.  Service connection for ulnar neuropathy left upper extremity, claimed as numbness in hands.



ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1977 to July 1980.

These matters come on appeal before the Board of Veteran's Appeals (Board) from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  A January 2012 administrative decision denied entitlement to a non-service-connected pension, and a July 2013 rating decision granted service connection for epidermal inclusion cysts and probable chloracne, and denied service connection the other issues on appeal.

The issues of entitlement to non-service-connected pension, entitlement to an initial rating in excess of 10 percent for epidermal inclusion cysts and probable chloracne, and entitlement to service connection for peripheral neuropathy, bilateral lower extremities, claimed a numbness of feet, right hand carpal tunnel syndrome, status-post release, claimed as numbness in hands, and  ulnar neuropathy left upper extremity, claimed as numbness in hands are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In December 2014, the Board issued a decision denying entitlement to non-service-connected pension, entitlement to an initial rating in excess of 10 percent for epidermal inclusion cysts and probable chloracne, and entitlement to service connection for peripheral neuropathy, bilateral lower extremities, claimed a numbness of feet, right hand carpal tunnel syndrome, status-post release, claimed as numbness in hands, and ulnar neuropathy left upper extremity, claimed as numbness in hands.

2.  The Veteran submit evidence indicating he did not timely receive notification of his scheduled hearing.


CONCLUSION OF LAW

The criteria for vacating that portion of the Board decision issued in December 2014 which denied entitlement to non-service-connected pension, entitlement to an initial rating in excess of 10 percent for epidermal inclusion cysts and probable chloracne, and entitlement to service connection for peripheral neuropathy, bilateral lower extremities, claimed a numbness of feet, right hand carpal tunnel syndrome, status-post release, claimed as numbness in hands, and  ulnar neuropathy left upper extremity, claimed as numbness in hands have been met. 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Vacatur

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2014).    

The Veteran did not appear for a Board hearing scheduled for December 2014.  He notified the Board in January 2015 that he did not receive the notice that his hearing had been scheduled until after the date of the hearing.  He submitted a copy of the letter, showing that it had been sent to the wrong address.  

Since failure to afford the Veteran a hearing constitutes a denial of due process this the December 2014 Board decision addressing the issues of entitlement to non-service-connected pension, entitlement to an initial rating in excess of 10 percent for epidermal inclusion cysts and probable chloracne, and entitlement to service connection for peripheral neuropathy, bilateral lower extremities, claimed a numbness of feet, right hand carpal tunnel syndrome, status-post release, claimed as numbness in hands, and ulnar neuropathy left upper extremity, claimed as numbness in hands is vacated. See 38 C.F.R. § 20.904


ORDER

The Board's December 2014 decision which denied entitlement to non-service-connected pension, entitlement to an initial rating in excess of 10 percent for epidermal inclusion cysts and probable chloracne, and entitlement to service connection for peripheral neuropathy, bilateral lower extremities, claimed a numbness of feet, right hand carpal tunnel syndrome, status-post release, claimed as numbness in hands, and ulnar neuropathy left upper extremity, claimed as numbness in hands is vacated.


REMAND

As noted above, the Veteran requested a hearing before a Veterans Law Judge via videoconference.  He did not receive notice of the scheduled hearing because the notice was sent to the wrong address.  As the Veteran has requested a hearing, and has not been provided a hearing, it is appropriate to remand this case for due process reasons.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge via videoconference, and notify him of the scheduled hearing at the address provided in his January 2015 correspondence.  This hearing is to be scheduled in accordance with applicable law.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




	                        ____________________________________________
	H. SEESEL
	Veterans Law Judge, Board of Veterans' Appeals


Citation Nr: 1456522	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  12-07 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to non-service-connected pension.

2.  Entitlement to an initial rating in excess of 10 percent for epidermal inclusion cysts and probable chloracne.

3.  Service connection for peripheral neuropathy, bilateral lower extremities, claimed a numbness of feet.

4.  Service connection for right hand carpal tunnel syndrome, status-post release, claimed as numbness in hands. 

5.  Service connection for ulnar neuropathy left upper extremity, claimed as numbness in hands.


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel
INTRODUCTION

The Veteran had active duty service from June 1977 to July 1980.

These matters come on appeal before the Board of Veteran's Appeals (Board) from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  A January 2012 administrative decision denied entitlement to a non-service-connected pension, and a July 2013 rating decision granted service connection for epidermal inclusion cysts and probable chloracne, and denied service connection the other issues on appeal.


FINDINGS OF FACT

1.  The Veteran did not serve in a period of war.

2.  The Veteran's skin condition has been manifested by superficial acne that affects less than 5 percent of his face and neck.  

3.  The Veteran does not have "service in the Republic of Vietnam," was not presumptively exposed to herbicides during active service, and was not actually exposed to herbicides during service.
 
4.  Symptoms of peripheral neuropathy were not chronic in service or continuous after service.

5.  Symptoms of peripheral neuropathy were not manifested to a degree of ten percent within one year of service separation. 

6.  The Veteran's peripheral neuropathy of the bilateral lower extremities is not related to an in-service injury, disease, or event.

7.  The Veteran's right hand carpal tunnel syndrome is not related to an in-service injury, disease, or event.

8.  The Veteran's ulnar neuropathy of the left upper extremity is not related to an in-service injury, disease, or event.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a non-service-connected pension have not been met.  38 U.S.C.A. §§ 101, 1521 (West 2002); 38 C.F.R. §§ 3.2, 3.3, 3.16, 3.203 (2014).

2.  The criteria for a disability evaluation in excess of 10 percent for chloracne has not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.21, 4.41, 4.118, Diagnostic Codes 7800, 7829 (2014).

3.  The criteria for service connection for peripheral neuropathy of the bilateral lower extremities have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2014).

4.  The criteria for service connection for right hand carpal tunnel syndrome have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310(a) (2014).

5.  The criteria for service connection for ulnar neuropathy of the left upper extremity have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.      38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A.          § 5103(a); 38 C.F.R. § 3.159(b).

Regarding the claim for non-service-connected pension, the outcome of that issue is controlled by the dates of the Veteran's service.  Those dates are not in dispute and the law is controlling.  Further consideration of the VCAA is not required.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Manning v. Principi, 
16 Vet. App. 534, 542 (2002); Mason v. Principi, 16 Vet. App. 129 (2002). 

As the skin condition concerns an initial rating and comes before the Board on appeal from the decision which also granted service connection, there can be no prejudice to the Veteran from any alleged failure to give adequate 38 U.S.C.A. 
§ 5103(a) notice for the service connection claim.  See Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  

Regarding the service connection claims, the VCAA duty to notify initially was satisfied by way of two pre-adjudicatory letters the RO sent to the Veteran in February 2013.  These letters informed of the evidence required to substantiate the claim and of the respective responsibilities in obtaining this supporting evidence, including advising of how disability ratings and effective dates are assigned.  Thus, the Veteran has received all required notice concerning the claim.

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A;   38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's STRs, VA medical treatment evidence, and the Veteran's statements.  

The Veteran underwent a VA examination in June 2013 to assess the skin condition and his complaints of hand and feet weakness.  38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examination is adequate because it was performed by a medical professional, and was based on a review of the record and history and symptomatology from the Veteran and a thorough examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary to decide this claim that has not been obtained and that is obtainable; therefore, no further notice or assistance with this claim is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  VA's duties to notify and assist with this claim have been satisfied.

Applicable Legal Requirements for Non-Service-Connected Pension

Pension is provided for a veteran with honorable active military service of 90 days or more during a period of war, or discharge or release from service during a period of war, as defined by VA regulations, for non-service-connected disability or age; meets certain annual income limitation requirements; and, is 65 years or age or older; or, is permanently and totally disabled from non-service-connected disability not the result of that veteran's willful misconduct.  38 U.S.C.A. § 1521(a), (j); 
38 C.F.R. § 3.3(a)(3).

The Veteran's service personnel records reflect he had active service from June 1977 to July 1980.  The Veteran does not dispute these dates.  VA's defined periods of war are listed in 38 C.F.R. § 3.2.  The Vietnam wartime period is considered to have begun on February 28, 1961 and ended on May 7, 1975, in the case of a veteran who served in the Republic of Vietnam during that period.  In all other cases, the Vietnam period of war is from August 5, 1964, to May 7, 1975, inclusive.  The next period of war defined by VA is the Persian Gulf War, which began August 2, 1990, through a date to be prescribed by Presidential proclamation or law.  Because the Veteran's service began after May 7, 1975, and ended before August 2, 1990, he cannot be found to have had wartime service as defined by regulation. 

In his March 2012 formal appeal (VA Form 9), the Veteran stated, "wartime service Aug 79 - June 80 (Grenada S.A.) most forget this period as it was short and mostly forgotten."  The Board is bound by the VA regulation that defines wartime service.  38 U.S.C.A. § 7104(c) (West 2002).  The period of service described by the Veteran is not a recognized period of war under 38 C.F.R. § 3.2.  

In light of the fact the evidence of record shows the Veteran's period of service occurred during a peacetime, as defined by the applicable regulation, the Board must find the criteria for eligibility for non-service-connected pension have not been met, and the claim must be denied as a matter of law.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).

Increased Evaluations

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  
38 C.F.R. § 4.14 (2014). 

Initial Rating for Epidermal Inclusion Cysts and Probable Chloracne

The Veteran contends that he is entitled to an initial rating higher than the currently assigned 10 percent for his skin condition.  Specifically, he asserted in his September 2013 formal appeal (VA Form 9) that he gets cysts on his face and neck.

The Veteran's service-connected skin condition, diagnosed as epidermal inclusion cysts and probable chloracne, has been rated under 38 C.F.R. § 4.118, Diagnostic Code 7829, which specifically pertains to chloracne.  Under that Diagnostic Code, a 10 percent rating is warranted for deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck; or, for deep acne other than on the face or neck.  A 30 percent rating is warranted for deep acne (deep inflamed nodules and pus-filled cysts) affecting 40 percent or more of the face and neck.  Additionally, chloracne may be rated as disfigurement of the head, face, or neck (under Diagnostic Code 7800) or scars (under Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  Id.

He was provided a June 2013 VA dermatology examination.  The diagnosis was superficial acne or chloracne.  Physical examination revealed that less than 5 percent of the exposed body area was affected, while approximately 20 to 40 percent of the total body area was affected.  The VA examiner determined that the skin condition does not cause scarring or disfigurement of the head, face, or neck.  No benign or malignant skin neoplasms were found.  There were no systemic manifestations due to the skin condition, such as fever, weight loss, or hyperproteinemia.  In the past twelve months, the Veteran has not taken oral or topical medications to threat the skin condition, nor has he had any treatments or procedures for exfoliative dermatitis or papulosqaumous disorders.  There have been no debilitating or non-debilitating episodes in the past twelve months due to the skin condition.  

As noted, the June 2013 VA examiner diagnosed the Veteran with chloracne, and found that it affected less than 5 percent or more of his face and neck.  The examiner diagnosed the Veteran with superficial acne and did not diagnose deep acne.  Thus, the Veteran's symptoms more nearly approximate those contemplated by the 10 percent rating.

The Board finds that the evidence of record does not demonstrate that the Veteran's chloracne was manifested by, or that the symptoms of his chloracne more nearly approximate, deep acne affecting 40 percent or more of his face and neck.  
38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7829 (2014).  The objective medical evidence of record indicates that the Veteran's chloracne has predominately manifested as superficial acne on unexposed areas of the Veteran's body.   Consequently, the Board finds that a rating in excess of 10 percent is not warranted for any distinct period during the pendency of this appeal.  Thus, a staged rating is not warranted.

The Board also considered whether a higher rating was warranted on the basis of scarring or other disfigurement.  The evidence of record does not demonstrate that the Veteran's service-connected chloracne was predominately manifested by scars or scarring.  Rather, the June 2013 examiner wrote that the Veteran's chloracne had not caused scarring or disfigurement of the head, face, or neck.  Thus, evaluating the Veteran's claim under Diagnostic Codes 7801, 7802, 7803, 7804, or 7805 is not warranted. 

Diagnostic Code 7800 concerns disfigurements other than scarring of the head, face, and neck.  There are 8 characteristics of disfigurement, which are defined as follows: a scar five or more inches (13 or more centimeters) in length; a scar at least one-quarter inch (0.6 centimeters) wide at widest part; surface contour of scar elevated or depressed on palpation; a scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding six square inches (39 square centimeters); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and skin indurated and inflexible in an area exceeding six square inches (39 square centimeters).  See 
38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1) (2014).

Again, the evidence of record did not demonstrate that the Veteran's chloracne was predominately manifested by scars, scarring, or non-scarring disfigurement.  As such, the characteristics of disfigurement concerning scars are not applicable.  Further, the evidence of record did not demonstrate that the Veteran's chloracne was manifested by hypo- or hyperpigmented skin, missing underlying soft tissue, or indurated and inflexible skin.  As such, these characteristics of disfigurement are also not applicable.  Finally, the Board finds that the evidence of record did not specifically demonstrate that the Veteran's chloracne was manifested by abnormal skin texture (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters).  Consequently, the Board finds that a rating in excess of 10 percent for the Veteran's chloracne is not warranted pursuant to Diagnostic Code 7800.

In summary, for the entire period on appeal, the Veteran's chloracne has been manifested by superficial acne that affects less than 5 percent of his face and neck.  The Veteran's chloracne has not been manifested by deep acne of the face or neck, nor has his chloracne been shown to have any characteristic of disfigurement.  Thus, the preponderance of the evidence is against the claim of entitlement to a rating in excess of 10 percent for chloracne.

Extraschedular

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's service-connected skin condition is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for disability ratings based on a combination of history and clinical findings.  Considering the lay and medical evidence, the Veteran's disability has manifested in symptoms that are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the 
The Veteran's symptoms are specifically contemplated by the criteria discussed above, including the effect on his daily life.  The skin condition is the Veteran's only service-connected disability.  Thus, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Service Connection Legal Authority

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by a veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. 
§ 3.303(d).

A veteran, who had active service in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii).  The presumption of herbicide exposure is warranted for service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see also Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  In order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); VAOPGCPREC 27-97.

Peripheral neuropathy, which is an organic disease of the nervous system, is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply to the claim for service connection for peripheral neuropathy.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and peripheral neuropathy becomes manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a). While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for Peripheral Neuropathy, Bilateral Lower Extremities, Claimed as Numbness of Feet; and Service Connection for Right Carpal Tunnel Syndrome, Status-Post Release, and Ulnar Neuropathy Left Upper Extremity, also Claimed as Numbness in Hands

The Veteran contends that he has numbness in his feet and hands as a result of his active duty service.  Specifically, he asserted in a February 2013 statement, and his September 2013 formal appeal (VA Form 9) that he handled leaking barrels of Agent Orange, which he believes caused his current conditions.  

As noted above, the Veteran served on active duty from June 1977 to July 1980, during peacetime.  Service personnel records do not show that he was stationed in Vietnam.  There is no objective evidence establishing the Veteran's contention that he was exposed to Agent Orange.  The Veteran has not indicated that he possesses any specialized knowledge in the scientific field such that he could determine without testing that he handled barrels containing herbicides.  In Bardwell v. Shinseki, 24 Vet. App. 36 (2010), the Court held that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service.  Rather, those statements must be weighed against other evidence of record, including lack of documentary evidence of the incident.  To that end, an April 2014 formal finding by the RO determined that the Veteran did not have service in the Republic of Vietnam and was not exposed to Agent Orange during his military service.

Having considered the Veteran's contentions and statements, and after a review of all the evidence of record, the Board finds that the weight of the evidence demonstrates that the Veteran did not have "service in the Republic of Vietnam," was not presumptively exposed to herbicides during active service, and was not actually exposed to herbicides during service to warrant the presumption of service connection.  See 38 C.F.R. § 3.307(a)(6)(iii); Haas, 525 F.3d 1168. 

Nevertheless, even when a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, his claim must still be reviewed to determine whether service connection can be established on another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  As such, the Board will adjudicate the claim on a theory of direct entitlement to service connection.

The Board finds that no injury, disease, or chronic symptoms of peripheral neuropathy of the upper or lower extremities were manifested during service.  An August 1977 service treatment record shows that he was treated for a blister on the left foot.  There is no other evidence of treatment, diagnoses, or complaints of foot problems in service.  A September 1977 service treatment record shows that he fell on his right hand and sprained his wrist.  Edema, tenderness, and decreased range of motion were demonstrated.  A December 1978 record notes that the right hand is healed.  His right hand was caught in the tailgate latch of a pickup truck in August 1979.  His hand was tender and swollen, but x-rays were within normal limits.  Upon separation from service, no symptoms or diagnoses of neuropathy were noted.  Further, as noted above, the Board finds that the Veteran was not exposed to Agent Orange during his active duty service.

VA outpatient treatment records show treatment for the hand condition but not for the feet.  An October 2009 record shows that the Veteran complained of bilateral hand numbness, tingling and pain.  He reported that the symptoms have been present for 10 years, or since 1999, approximately 20 years after separation from service.  He reported a history of an industrial accident in which he lost the index finger of the right hand and nearly lost his right arm from the elbow down due to infection.  Since then, he reported having "nerve damage" in the right hand and arm.  A December 2009 note shows that range of motion is slightly decreased in the right hand.  A custom hand splint was recommended.  He reported having symptoms of numbness and tingling in the right hand since 1990, following surgery in 1986.  A December 2010 treatment record observed a peripheral deficit in the upper extremities causing numbness.  The author opined that it was likely an ulnar process and may be old given that a nerve conduction study did not reveal focal damage to the ulnar nerve.

He was provided a June 2013 VA examination.  Regarding his feet, he reported that the whole bottom of his feet feel numb.  He sometimes trips because he cannot feel the ground with his feet.  At times he has stabbing pains over both feet.  He denied pain over his calves with walking.  He reported drinking a 6-pack on a daily basis and smoking about 5 cigars per day.  He is not diabetic.  The diagnosis was mild peripheral neuropathy, bilateral lower extremities.  The VA examiner opined that peripheral neuropathy of the lower extremities is less likely than not related to service.  The rationale was that there is no significant evidence of neuropathy or other condition in service which may have led to his current symptoms.  Rather, the examiner opined that the Veteran's history of alcohol and tobacco abuse may have contributed to the current neuropathic symptoms.  

The June 2013 VA examiner also assessed the bilateral hand condition.  The Veteran reported a 1985 farm accident which resulted in the loss of the right index finger.  He also reported that his left hand now feels weaker than the right, although he does not recall any injury to the left hand.  He reported decreased strength and frequently dropping objects.  The diagnosis was carpal tunnel syndrome of the right hand, and symptoms consistent with ulnar neuropathy of the left hand.  The VA examiner opined that the hand conditions are less likely than not related to service.  The rationale was that there is no significant evidence of neuropathy or other condition in service which may have led to his current symptoms.  Again, the examiner opined that the Veteran's history of alcohol and tobacco abuse was a more likely cause of his symptoms.  

The Board finds that the Veteran did not continuously manifest symptoms of peripheral neuropathy of the hands and feet in the years after service or to a degree of ten percent within one year of service separation.  For the feet, the earliest diagnosis of peripheral neuropathy is in June 2013; service treatment and post-service treatment records do not show an earlier diagnosis.  For the hands, the record reflects that the right hand condition was caused by a post-service accident in 1985, while the left hand condition manifested in approximately December 2010.

The competent and credible medical and lay evidence of record shows that peripheral neuropathy symptoms of the hands and feet manifested after service separation, are not related to service, and are more likely related to alcohol and tobacco abuse.  
 
In short, the only evidence linking the neuropathic symptoms of the hands and feet to service is the Veteran's own statement.  In this regard, the Veteran is competent to report symptoms of hand and foot numbness that he may have experienced at any time.  See Layno, 6 Vet. App. 465, 470.  As a layperson, however, he is not competent to medically relate his current symptoms to service.  Jandreau, 492 F.3d 1372, 1377.  The Veteran has not demonstrated he has the knowledge, education or training to provide an opinion in such a complicated matter that requires knowledge of the neurological system, types of diseases affecting the system and generally requires interpretation of diagnostic testing.  Therefore his opinion as to the etiology of his condition is not competent evidence.  Id. (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).  

For these reasons, the Board finds that a preponderance of the evidence is against the claims for service connection for peripheral neuropathy of the bilateral lower extremities, right hand carpel tunnel syndrome, and left hand ulnar neuropathy, and the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to non-service-connected pension is denied.

Entitlement to an initial rating in excess of 10 percent for epidermal inclusion cysts and probable chloracne is denied.

Entitlement to service connection for peripheral neuropathy, bilateral lower extremities, claimed as numbness of feet is denied.

Entitlement to service connection for right carpal tunnel syndrome, status-post release, claimed as numbness in hands is denied. 

Entitlement to service connection for ulnar neuropathy left upper extremity, claimed as numbness in hands is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


